             Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 1 of 15




                         IN THE UNITED STATES DISTRICT COURT

                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF' AMERICA                                        CRIMINAL NO. 20.

                 v.                                              DATE FILED:

BRANDEN COLUCCIO                                                 VIOLATIONS:
                                                                 18 U.S.C. $ 371 (conspiracy to
                                                                 commit health care fraud - I count)
                                                                 Notice of forfeiture

                                        INFORMATION
                                              COUNT ONE

                                              (Conspiracy)

THE UNITED STATES ATTORNEY CHARGES THAT:

       At all times material to this information:

                 l.     Liberation Way was an entity which purported to provide treatment for

individuals suffering from drug and alcohol addiction. Defendant Branden Coluccio, Jason

Gerner, charged elsewhere, and Person #2 (now deceased) founded Liberation Way in early

2015. Liberation Way had treatment centers in Yardley, opened in July 2015, Bala Cynwyd,

opened in June 2016, and Fort Washington, opened in August 2016, all in the Eastem District        of

Pennsylvania. Liberation Way facilities provided only out-patient services, and none of the

facilities were licensed to do maintenance or in-patient treatment.

                 2.         Independence Blue Cross and Amerihealth plans, were private insurance

companies and health care benefit programs (collectively, "the Health Care Benefit Programs")

as defined   in l8 U.S.C.   S 24(b), that is, they were private plans and contracts,   affecting
            Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 2 of 15




commerce, under which medical benefits, items, and services were provided to eligible

individuals.

                3.     Liberation Way was in "out-of-network" status with Independence Blue

Cross plans, that is, Liberation Way was a health care provider not participating under insurance

plans for insureds who utilized Liberation Way services, and, as such, the Health Care Benefit

Programs paid significantly higher fees for their insureds who utilized Liberation Way services

and testing by laboratories in Florida to which Liberation Way sent blood and urine samples       of

the patients.

                4.     Independence Blue Cross serviced customers in a five-county area     in

Pennsylvania, and AmeriHealth was an Independence Blue Cross subsidiary that serviced

customers in New Jersey (both collectively referred to as "IBC"). IBC did not accept third party

payments for a customer's insurance premiums unless from a family member or if made by a

bona fide religious institution or other bona fide not-for-profit organization, and only from such a

bona fide institution or organization which met the following criteria:

                       a) the assistance [was] provided on the basis of the insured's financial
                       need;
                       b) the institution or organization [was] not a health care provider or
                       supplier;
                       c) the premium payments and any Cost-Sharing Program cover an entire
                       policy year; and
                       d) the institution or organization [did] not have any direct or indirect
                       financial interest.

IBC clearly posted this Third Party Payment Policy on its website and required applicants to

acknowledge that they accepted IBC's Conditions of Enrollment when applying, along with this

advisory: "Any person who knowingly and with intent to defraud any insurance company or
             Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 3 of 15




other person files an application for insurance or statement of claim containing any material false

information or conceals, for the purpose of misleading, information concerning any fact material

thereto commits a fraudulent insurance act, which is a crime and subjects such person to criminal

and   civil penalty."

                 5.     Medical providers providing care and treatment to patients at Liberation

Way facilities were required to certifu that   (l)   the services provided were medically necessary,

(2) the services were personally provided by the person signing the form, or by one of hisftrer

employees acting under the signer's direction, and (3) the information contained in the form was

true, accurate, and complete. The provider's National Provider Identification ('NPI") number

was included as a part of each submission.

                 6.     A-Lab, C-Lab, DB-Lab, O-Lab, and AD-Lab were laboratories in the

state of Florida that provided urine sample testing and billed insurance companies for their

services. C-Lab, DB-Lab, and O-Lab all operated out of the same Florida address. Testing can

be either "presumptive" or   "definitive." Presumptive testing determined the drug that was in the

patient's system. Definitive, also known as qualitative, testing determined the exact drug, and

how much of it was in the sample.

                 7.     Based on the fraudulent claims that defendant BRANDEN COLUCCIO

conspired to submit, and caused to be submitted to the Health Care Benefit Programs, the Health

Care Benefit Programs made payments to Liberation Way and its associated entities,

Iaboratories, and insured individuals. The fraudulent claims were for purported medical services

for patients for whom Liberation Way personnel fraudulently obtained premium insurance
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 4 of 15




policies from IBC.

                                         The Conspiracv

               8.     From in or about Fall20l5 through in or about the Fall of 2016, in the

Eastern District of Pennsylvania and elsewhere, defendant

                                    BRANDEN COLUCCIO

conspired and agreed, with others known and unknown to the United States Attomey, to

knowingly and willfully execute a scheme to defraud health care benefit programs, and to obtain

money and property of health care benefit programs by means of false and fraudulent pretenses,

representations, and promises, in connection with the delivery of and payment for health care

benefits, items and services, by causing to be submitted fraudulent health care insurance claims,

in violation of Title 18, United States Code, Section 1347.

                                     Manner and Means

               It was part of the consPiracY that:

               9.      Defendant BRANDEN COLUCCIO, Jason Gemer, charged elsewhere,

and Person #2 founded and designed Liberation Way to operate in an "out-of-network" status for

private insurers, thereby amassing large amounts of money in a short amount of    time. It was

further part of the scheme to target and recruit patients who either had policies with the Health

Care Benefit Programs, or for whom a premium policy for health care benefits could be

fraudulently obtained from IBC, in order to maximize patient intake, maximize patient billing,

and maximize monetary profit, all designed to defraud the Health Care Benefit Programs.

               10.     Defendant BRANDEN COLUCCIO, along with Jason Gerner, Person #2,
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 5 of 15




and Domenick Braccia, charged elsewhere, were investors in Liberation Way, and as significant

equity partners, stood to gain financially from increased business and billing at Liberation Way.

                I   l.   In establishing Liberation Way, defendant BRANDEN COLUCCIO,

Jason Gerner, and Person #2 accepted only premium insurance policies, and did not accept any

patients who had insurance through Medicare, Medicaid, or managed through Health

Maintenance Organizations. When a patient did not have appropriate premium insurance,

defendant COLUCCIO, Gemer, Person #2, and others known to the United States Attomey

sometimes paid for a premium insurance policy with IBC for the patient, in violation of the

Conditions of Enrollment with IBC and in violation of IBC's Third Party Payment Policy, in

order that the patient be able to attend treatment at Liberation Way and in order that Liberation

Way be able to bill IBC for services, further arranging for such patients to reside at a Liberation

Way run "sober home." The resulting payments made by IBC vastly out'weighed the cost of the

monthly insurance premiums. Defendant COLUCCIO, Gerner, Person #2, Person #8, and others

known to the United States Attorney paid the monthly premiums to IBC directly, reimbursed a

patient's family member who in turn paid IBC, and paid for debit cards to be used when applying

for and paying the premiums.

                12.      Jason Gerner   initially paid for premium IBC insurance policies for some

Liberation Way patients, in violation of IBC's Conditions of Enrollment and Third Party

Payment Policy, using an account he had previously established, named Hope for Families.

Hope for Families was not a bona fide religious institution nor a bona fide not-for-profit

organization.
             Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 6 of 15




                 13.    Defendant BRANDEN COLUCCIO, Jason Gemer, Person #Z,Person#1,

and others known to the United States Attorney, thereafter created a separate fund named'oLeaf

Healthcare" solely for the purpose of paying for premium IBC insurance policies for some

Liberation Way patients, in violation of IBC's Conditions of Enrollment and Third Paty

Payment Policy. The Leaf Healthcare fund was ostensibly separate from Liberation Way, but in

fact was funded by defendant COLUCCIO, Person #2, and others known to the United States

Attorney, sometimes with Liberation Way funds. Defendant COLUCCIO, Jason Gemer, Person

#2, andPerson #7 hired Person #8 to run Leaf Healthcare. Defendant COLUCCIO and Person

#2 disguised their connection to the funding of Leaf Healthcare by writing checks to Person #8

and others, and instructing them to cash the checks, with the proceeds to be deposited into the

Leaf Healthcare account. Defendant COLUCCIO, Gerner, Person #2, and others known to the

United States Attorney used the Leaf Healthcare fund only to pay for premium IBC insurance

policies for some Liberation Way patients, in violation of IBC's Conditions of Enrollment and

Third Party Payment Policy.

                 14.    Defendant BRANDEN COLUCCIO, Jason Gemer, Person #2, and other

persons known to the United States Attorney rented, and sometimes purchased, locations to use

as "sober homes" in order to house their Liberation Way patients, and provided housing to many

of their patients, frequently at no cost to the patient. Although ostensibly separate entities, these

o'sober
          home" locations were funded solely by Liberation Way funds, and only patients attending

Liberation Way treatment locations were permitted to live in these "sober homes," all in order to

ensgre that the patients attended treatment, which, consequently, allowed Liberation Way to      bill
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 7 of 15




for services. Also, as an out-of-network provider, Liberation Way needed to control their patient

population in order to obtain insurance checks sometimes mailed directly to the patient.     All

patients funded by Leaf Healthcare were required to reside at one of the "sober homes."

               15.    Defendant BRANDEN COLUCCIO, and others known and unknown to

the United States Attorney, caused to be submitted fraudulent claims to IBC for patients at

Liberation Way for whom defendant COLUCCIO, and others known and unknown to the United

States Attorney, had fraudulently acquired an   IBC insurance policy in violation of IBC's

Conditions of Enrollment and Third Party Payment Policy.

               16.    As a result of this fraudulent scheme, defendant BRANDEN COLUCCIO

conspired to submit and caused to be submitted fraudulent claims to the Health Care Benefit

Programs of approximately $1 1,263,263 and caused the Health Care Benefit Programs to incur

losses of approximately $3,070, 1 87.

                                          Overt Acts

               In furtherance of the conspiracy and to accomplish its objects, defendant

                                   BRANDEN COLUCCIO,

and others known and unknown to the United States Attorney committed the following overt

acts, among others, in the Eastern District of Pennsylvania and elsewhere:

               1.      In or about early 2015, defendant BRANDEN COLUCCIO, Jason Gerner,

and Person #2 agreedthat they would found Liberation Way, an entity which was intended to

provide treatment for individuals dealing with drug and alcohol addiction, in the Eastern District

of Pennsylvania.
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 8 of 15




                2.     In or about the Spring of 2015, defendant BRANDEN COLUCCIO and

Jason Gerner approached Domenick Braccia and solicited him to be both an investor in

Liberation Way and the staff doctor for Liberation Way patients.

                3.     In or about the Summer of 2015, defendant BRANDEN COLUCCIO,

Jason Gerner, Person #2, and Domenick Braccia provided money for the start-up Liberation

Way, each becoming a significant equity owner in Liberation Way.

                4.     In or about July of 2015, defendant BRANDEN COLUCCIO, Jason

Gerner, and Person #2 opened a Liberation Way treatment center in Yardley, Pennsylvania.

                5.     In or about June of 2016, defendant BRANDEN COLUCCIO, Jason

Gerner, and Person #2 opened a Liberation Way treatment center in Bala Cynwyd, Pennsylvania.

                6.     In or about August of 2016, defendant BRANDEN COLUCCIO, Jason

Gerner, and Person #2 opened a Liberation Way treatment center in Fort Washington,

Pennsylvania.

                     Paying for Patients' Insurance to Increase Enrollment
                      and Pavments from Health Care Benefit Prosrams

                7.     From in or about August 2015 through in or about February 2016,

defendant JASON GERNER utilized the Hope for Family fund to pay for insurance policies with

IBC, for patients who attended Liberation Way for treatment, in violation of IBC's Conditions of

Enrollment and Third Party Payment Policy.

                8.     In or about Fall2015, defendant BRANDEN COLUCCIO, Jason Gerner,

person #2, andPerson #7, allknown to the United States Attomey, discussed creating a fund

separate from Hope for Families that they would fund, in order to more systematically pay for
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 9 of 15




IBC insurance policies for patients without insurance in order that the patients would attend

Liberation Way rehabilitation facilities.

               In or about January 2016:

               9.      Defendant BRANDEN COLUCCIO, Jason Gerner, Person #2, and Person

#7, all known to the United States Attorney, agreed to create, and created, a fund to pay for IBC

insurance policies for patients without insurance so that the patients would attend Liberation

Way rehabilitation facilities. To conceal their relationship to this fund, defendant BRANDEN

COLUCCIO, Jason Gerner, Person #2, and Person #7, agreed to hire Person #8, known to the

United States Attorney, not then connected to Liberation Way, to run the fund.

               10.     Defendant BRANDEN COLUCCIO, Jason Gerner, and Person #2, and

Person #7 interviewed Person #8 and hired him for the position of "Director" of Leaf Healthcare.

Defendant BRANDEN COLUCCIO, Jason Gemer, and Person #2 instructed Person #8 to open a

bank account in the rurme of "Leaf Healthcare," to deposit the checks provided to him into the

Leaf Healthcare account, to pay himself a weekly salary from the Leaf Healthcare account, and

to use the Leaf Healthcare funds to purchase IBC policies for patients who would attend

Liberation Way rehabilitation facilities. Person #8 was instructed to refer to Leaf Healthcare's

payment of IBC policies as "scholarships," and to offer these "scholarships" to any patient

referred to Person #8 by Liberation Way marketing staff where the prospective Liberation Way

patient who had no insurance.

               On or about January 21,2016:

                11.    Defendant BRANDEN COLUCCIO, wrote a check for $10,000 on his
          Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 10 of 15




personal account, made out in Person #8's name, on which defendant COLUCCIO falsely noted

that the $10,000 was a "personal loan," and defendant COLUCCIO and Person #2 instructed

Person #8 to cash the check in his own account and then deposit the proceeds of the check into

the Leaf Healthcare account.

               12.     Person #2 wrote a check for $10,000 on Person #2's personal account,

made out in Person #8's name, on which Person #2 falsely noted that the $10,000 was a

"business loan," and defendant BRANDEN COLUCCIO and Person #2 instructed Person #8 to

cash the check in his own account and then deposit the proceeds of the check into the   Leaf

Healthcare account.

               13.     On or about January 29,2016, Person #8 withdrew $20,000 from his

personal account into which he had deposited the two $10,000 checks that had been given him

by defendant BRANDEN COLUCCIO and Person #2 to fund Leaf Healthcare, and opened an

account in the name of Leaf Healthcare, into which Person #8 deposited $20,000 cash.

               t4.     In or about February 2016, using the Leaf Healthcare bank account,

funded by Liberation Way principals, defendant BRANDEN COLUCCIO, and Person #2,

Person #8 began paying for IBC insurance policies for patients referred to him by Liberation

Way marketing staff.

               15.     On or about March 21,2016, Person #2wrote a check for $12,500 on

Person #2's personal account, made out in Person #8's name, on which Person #2 falsely noted

that the $12,500 was a "business loan," and defendant BRANDEN COLUCCIO, and Person #2

instructed Person #8 to cash the check and then deposit the proceeds of the check into the Leaf




                                                t0
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 11 of 15




Healthcare account.

              On or about March 22,2016:

               16.    Defendant BRANDEN COLUCCIO wrote a check for $12,500 on his

personal account, made out in Person #8's name, on which defendant COLUCCIO falsely noted

that the $12,500 was a "personal loan," and defendant COLUCCIO, and Person #2 instructed

Person #8 to cash the check and then deposit the proceeds of the check into the Leaf Healthcare

account.

               17.    Person #8 deposited the proceeds of these two checks given him by

defendant BRANDEN COLUCCIO and Person #2,totaling$25,000, into the Leaf Healthcare

account.

               On or about   April2l,20l6:

               18.    Defendant BRANDEN COLUCCIO wrote a check for $13,200 on the

Liberation Way LLC business account, made out in Person #7's name, on which defendant

COLUCCIO falsely noted that the $13,200 was for "April Consulting," and defendant

COLUCCIO instructed Person #7 to deposit the check into Person #7's personal account and

then write a personal check to Leaf Healthcare.

               19.    Per defendant BRANDEN COLUCCIO's instructions, Person #7

deposited the Liberation Way LLC check for $13,200 signed by defendant COLUCCIO into

Person #7's personal bank account, and Person #7 wrote a check for $13,200 payable to Leaf

Healthcare.

               20-48. From in or about February 2016 through in or about August 2016, and on



                                                  ll
            Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 12 of 15




or about the dates noted below, defendant BRANDEN COLUCCIO, Jason Gerner, and Person

#2    paid for, or caused to be paid for, insurance policies with IBC, in violation of IBC's

Conditions of Enrollment and Third Party Payment Policy, so the below-noted patients,

identified by initials, would attend Liberation Way for treatment, and defendant COLUCCIO,

Jason Gerner, and Person #2 could have Liberation Way and Florida laboratories submit claims

for purported treatment for each patient, resulting in over $8.3 million billed to IBC, and IBC

paying approximately $2,536,529, for these patients as a result of the fraudulently purchased

policies. Person #8 made the first payment for each policy using the Leaf Healthcare account

ending in#1976:

 Overt     Patient  Application Effective          Date canceled    First Claim by   Last Claim by
 Act#      Initials Date / First Date of IBC       for Non-         Liberation       Liberation
                    Payment      Policy            Pavment          Wav              Way
 20        w.c.      02-29-2016    03-01-2016      04-01-20r6       03-21-2016       04-05-2016
 21        J.D.      02-29-20t6 03-01-2016         05-01-2016       03-1 1-2016      04-06-2016
 22        S.H.      02-29-2016 03-0t-2016         07-0t-2016       03-1 1-2016      08-22-2016
 23        C.H.      02-29-2016    03-01-2016      04-01-2016       02-16-20t6       06-30-2016
 24        R.L.      02-29-2016    03-01-2016      04-0t-2016       04-tt-2016       05-05-2016
 25        P.S.      02-29-2016    03-01-2016      04-0r-20r6       03-22-20t6       04-13-2016
 26        M.W.      02-29-2016    03-01-2016      07-0t-2016       03-t5-2016       08-04-2016
 27        L.A.      03-14-2016    03-15-2016      07-01-20t6       03-t6-2016       06-06-20t6
 28        J.B.      03-14-2016    03-15-2016      04-01-20r6       03-23-2016       0s-05-2016
 29        J.H.      03-14-2016    03-1 s-201 6    04-01-2016       03-28-2016       03-28-2016
 30        T.L.      03-t4-2016    03-1 5-201 6    07-01-2016       03-29-2016       06-07-2016
 31        M.M.      03-t4-2016    03-l 5-201 6    04-01,-2016      03-20-2016       07-29-2016
 32        J.R.      03-r4-2016 03-15-2016         04-0r-20r6       03-28-2016       0s-13-20t6
 JJ        J.R.      03-14-20t6 03-15-2016         06-01-2016       03-28-2016       l0-05-2016
 34        A.W.      03-14-2016    03-1 5-20 1 6   07-0r-2016       03-28-2016       08-22-2016
 35        K.D.      03-31-2016    04-01-2016      05-01-2016       04-0t-2016       04-14-2016
 36        R.F.      03-3t-20t6    04-0t-2016      05-01-2016       04-r4-2016       05-13-2016
 37        o.M.      03-31-2016    04-01-2016      07-0t-2016       04-tt-2016       07-26-2016
 38        S.P.      03-3t-2016    04-0t-20t6      05-01-2016       04-t4-2016       07-r3-2016
 39        K.P.      03-31-2016    04-0t-2016      05-01-2016       04-t1-2016       06-t6-2016



                                                    t2
          Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 13 of 15




 40      V.S.        03-31-2016    04-0r-2016    05-01-2016        04-13-2016         06-23-2016
 4t      D.S.        04-t4-20t6    04-rs-2016    08-01-2016        04-26-20t6         09-30-2016
 42      J.P.        04-30-2016    0s-01-2016    06-01-2016        05-25-20t6         05-31-2016
 43      J.S.        04-30-20t6    05-01-2016    05-01-2016        0s-02-2016         t0-04-20t6
 44      L.S.        04-30-20t6    0s-01-2016    09-01-2016        0s-04-2016         08-31-2016
 45      A.O.        05-31-2016    06-01-2016    09-01-2016        06-01-2016         02-17-2017
 46      K.S.        05-31-2016    06-01-2016    11-01-2016        06-01-2016         r1-30-2016
 47      K.B.        06-30-2016    07-01-2016    09-01-2016        07-15-2016         10-18-2016
 48      E.C.        07-29-2016    08-01-2016     l l-01-2016      07-20-2016         1l-09-2016
                     (o-E)t

                49   .   In or about April 201 6 , after an insurance broker warned Person #8 to be

"careful" about the Leaf Healthcare account paying for all the IBC policies, Person #2 instructed

Person #8 to use other means to pay for the "scholarship" IBC policies, including using money

orders to repay a relative of the patient who paid for the patient's IBC policy on their own credit

card, and purchasing debit gift cards to be used to pay for patients' IBC policies.

                50.      In or about Summer 2016, defendant BRANDEN COLUCCIO paid

Person #6 a $20,000 raise to work at Liberation Way's headquarter offices in order to assist in

managing LEAF because Person #8 was having difficulty keeping up with the management               of

the various policies and making timely payments on the policies purchased for patients so that

they would attend Liberation Way facilities.

                5l-62.   From in or about April 2016 to in or about August 2016, and on or about

the dates noted below, defendant BRANDEN COLUCCIO, Jason Gerner, and Person #2 paid

for, or caused to be paid for, insurance policies with IBC, in violation of IBC's Conditions of

Enrollment and Third Party Payment Policy, so the below-noted patients, identifred by initials,

would attend Liberation Way for treatment, and defendant COLUCCIO, Jason Gemer, and


                Policy applied for via the Marketplace exchange; "O-E" refers to "On Exchange."
                                                   l3
          Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 14 of 15




Person #2 could have Liberation Way and Florida laboratories submit claims for purported

treatment for each patient, resulting in over $2.9 million being billed to IBC, and IBC paying

approximately $533,658, for these patients as a result of the fraudulently purchased policies.

Person #8 or Person #6 made the first payment for each policy using money from the Leaf

Healthcare account, as well as cash provided by others associated with Liberation Way, to

purchase money orders and debit cards, which in turn were used to pay for these policies:

 Overt   Patient  Application     Effective        Date canceled    First Claim by   Last Claim by
 Act#    Initials Date / First    Date of IBC      for Non-         Liberation       Liberation
                   Pavment        Policv           Payment          Way              Wav
 51      J.B.      04-30-20t6     05-01-2016       08-01-2016       08-29-20r6       09-26-20t6
 52      F.B.      05-3r-2016     06-0t-20r6       07-01-20t6       06-14-2016       07-30-2016
 53      A.M.      05-31-20t6     06-01-2016       02-0r-20t7       06-t3-2016       05-20-20t7
 54      D.M.      02-29-20r6     03-01-2016       04-0t-20t6       0t-28-2016       06-13-20t6
 55      C.V.      05-31-20t6     06-01-2016       08-01-2016       06-t4-2016       06-20-20t6
 56      V.M.      06-30-20t6     07-0t-20t6       11-01-2016       07-t8-2016       09-30-20t6
 57      M.B.      07-31-2016     08-01-2016       10-01-2016       08-t2-20r6       10-27-20t6
 58      G.F.      06-30-2016     07-0t-2016       10-01-2016       07-25-2016       09-30-2016
                   (o-E)
 59      K.J.      06-30-2016     07-0r-2016       11-01-2016       07-06-2016       09-08-2016
                   (o-E)
 60      D.B.      07-29-2016     08-01-2016       03-0t-2017       04-20-20t6       1l-30-2016
                   (o-E)
 6t      J.M.      07-30-2016     08-01-2016        l0-01-2016      08-10-2016       10-22-2016
                   (o-E)
 62      w.c.      07-29-2016 08-01-2016            t 1-01-2016     08-03-20r6       l0-31-2016
                   (o-E)

                All in violation of Title   18, United States Code, Section 371.




                                                    t4
           Case 2:20-cr-00050-WB Document 1 Filed 01/30/20 Page 15 of 15




                                      NOTICE OF FORF'EITURE

THE TiNITED STATES ATTORNEY F'URTHER CHARGES THAT:

                I   .   As a result of the violation of Title 1 8, United States Code, Section 371 set

forth in this information, defendant

                                        BRANDEN COLUCCIO

shall forfeit to the United States of America any property, real or personal, that constitutes or is

derived, directly or indirectly, from gross proceeds traceable to the commission of such offense.

                2.      If any of   the property subject to forfeiture, as a result of any act or

omission of the defendants:

                        a.        cannotbe located upon the exercise ofdue diligence;

                        b.        has been transferred or sold to, or deposited      with,   a   third party;

                        c.        has been placed beyond the        jurisdiction of the Court; or

                        d.        has been substantially diminished in value,


it is the intent of the United   States, pursuant to   Title   18, United States Code, Section 982(b),


incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other

property of the defendants up to the value of the property subject to forfeiture.

          All pursuant to Title    18, United States Code, Section 982(a)(7).




                                             A-
                                            h*    wrr,LIAM M. MCSWAIN
                                                  United States Attorney




                                                        l5
